Citation Nr: 1300151	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-24 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for service connected dysthymia, currently rated as 10 percent disabling. 

2.  Entitlement to a higher initial evaluation for adenocarcinoma of the prostate status post transperineal brachytherapy, currently rated as 40 percent disabling. 

3.  Entitlement to a higher initial evaluation for status post right upper lobectomy, non-small cell lung cancer, currently rated as 10 percent disabling prior to December 7, 2009 and 30 percent thereafter. 

4.  Entitlement to an extension of a temporary total rating beyond August 2007 for convalescence status post right upper lobectomy


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from January 1955 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Saint Petersburg, Florida.  The Veteran was afforded a July 2012 hearing before the undersigned.  A transcript of the hearing is associated with claims folder.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the physical claims folder.  

In September 2011, the Veteran submitted a claim for service connection for heart disease as secondary to herbicide exposure.  The issue of service connection for heart disease as secondary to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a higher initial evaluation for service connected dysthymia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 12, 2009, prior to the promulgation of a new decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals of entitlement to higher initial evaluations for status post right upper lobectomy, non-small cell lung cancer and adenocarcinoma of the prostate status post transperineal brachytherapy was requested. 

2.  At the July 23, 2012 hearing, prior to the promulgation of a new decision in the appeal, the Veteran requested a withdrawal of the appeal of entitlement to an extension of a temporary total rating beyond August 2007 for convalescence status post right upper lobectomy.


CONCLUSION OF LAW

The criteria for withdrawal of appeals on the claims of entitlement to higher initial evaluations for status post right upper lobectomy, non-small cell lung cancer and adenocarcinoma of the prostate status post transperineal brachytherapy; and extension of a temporary total rating beyond August 2007 for convalescence status post right upper lobectomy by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012). 

In a May 12, 2009 statement, the Veteran withdrew his appeals concerning entitlement to higher initial evaluations for status post right upper lobectomy, non-small cell lung cancer and adenocarcinoma of the prostate status post transperineal brachytherapy.  

At the July 23, 2012 hearing, the Veteran withdrew his appeal concerning entitlement to an extension of a temporary total rating beyond August 2007 for convalescence status post right upper lobectomy.  

Hence, there remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation for adenocarcinoma of the prostate status post transperineal brachytherapy, in excess of 40 percent disabling is dismissed.  

Entitlement to an initial evaluation for status post right upper lobectomy, non-small cell lung cancer in excess of 10 percent prior to December 7, 2009 and 30 percent thereafter is dismissed.  

Entitlement to an extension of a temporary total rating beyond August 2007 for convalescence status post right upper lobectomy is dismissed.  


REMAND

The Veteran contends that the service-connected dysthymia on appeal is more severe than currently rated, and warrants a higher initial disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge such as the frequency and severity of his psychological symptoms.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran was last afforded a VA psychiatric examination to evaluate the severity of his service-connected dysthymia in March 2009.  He contends that the VA examination did not adequately assess the severity of psychiatric symptoms.  See July 2009 Veteran statement.  At the July 2012 hearing, he reported that his psychiatric symptoms had increased since the last VA examination.  

Under these circumstances, VA cannot rate service-connected dysthymia on appeal without further medical clarification.  Hence, the Veteran is entitled to a new VA examination as detailed below.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that the Veteran disagreed with the dysthymia diagnosis and asserted that he should be service connected for PTSD.  See July 2009 Veteran statement.  Indeed, VA treatment records show diagnoses of PTSD and depression. However, the Veteran's service connected dysthymia is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The record shows that the psychological symptoms under varying diagnoses of PTSD, depression, and dysthymia overlap and are indistinguishable.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Hence, regardless of precise DSM-IV Axis I psychological diagnosis, all psychiatric manifestations will be considered for rating purposes.  Id.;  38 C.F.R. § 4.130.

In addition, the most recent VA treatment records are from May 2010.  Updated medical records should also be obtained.  38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Request that the Veteran identify any medical treatment records for his service connected psychiatric disorder and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment for these disabilities. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Then, make arrangements for the Veteran to be afforded a psychiatric examination to determine the current nature and extent of his service-connected dysthymia and to determine the effect, if any, of this disability on his employability.  The claims file, access to any pertinent records in the Virtual VA efolder, and a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed. 

The examiner should identify the nature, frequency, and severity of all current manifestations of dysthymia or related psychiatric disorder.  If additional psychiatric diagnosis(es) are made, the examiner should explain whether any of them are clearly distinguishable from dysthymia.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  A rationale for all opinions expressed must be provided. 

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal. If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


